COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00158-CV


IN RE MURRIN BROTHERS 1885,                                          RELATORS
LTD., ERI-BBTX, LLC, AND
CONCHO MINICK, INDIVIDUALLY
AND DERIVATIVELY ON BEHALF
OF BILLY BOB’S TEXAS
INVESTMENTS, LLC, PHILIP
MURRIN, AND COWTOWN
CONCESSIONS, INC., D/B/A RIVER
RANCH STOCKYARDS

                                     ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 348-292200-17

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      The court has considered relators’ petition for writ of mandamus, the real

parties in interest’s response, and the relators’ reply and is of the opinion that

relief should be denied. Accordingly, relators’ petition for writ of mandamus is

denied.

      1
       See Tex. R. App. P. 47.4, 52.8(d).
                                           PER CURIAM

PANEL: GABRIEL, J.; SUDDERTH, C.J.; and MEIER, J.

DELIVERED: July 3, 2018




                                  2